DETAILED ACTION

Allowable Subject Matter

Claims 15-34 are allowed.

The following is an examiner’s statement of reasons for allowance:  The present invention relates to a system and method of simulating physics in a virtual environment.  The prior art of record discloses similar features of the present invention as outlined in the previous Office Actions.  However, the prior art of record fails to teach or suggest, singly or combined, the limitations similarly recited by independent claims 15, 26, and 31, “instantiating, using a server, a new instance of a scene, the new instance instantiated utilizing data stored in memory, at least one of one or more client devices displaying the new instance being selected as a physics hosts; in response to receipt of a deform object communication requesting a change to one or both of a shape and a form of an object, causing at least one of the physics hosts to determine a subsequent state of the object, the subsequent state comprising at least one of a subsequent shape of the object or a subsequent form of the object, the subsequent state being determined based on characteristics of the object and constraints for simulating physics consistent with the new instance of the scene; and transmitting, to at least one of the one or more client devices, the subsequent state of the object” as noted in the Remarks (e.g. pages 8-11) of the After-Final Amendment filed January 9, 2021 (emphasis above in italics).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612